705 N.W.2d 354 (2005)
474 Mich. 911-15
BOGOJEVSKI
v.
C.F. BURGER CREAMERY CO., INC.
No. 129003.
Supreme Court of Michigan.
November 4, 2005.
Application for leave to appeal.
SC: 129003, COA: 259322.
On order of the Chief Justice, the parties having jointly advised the Court of an impending settlement and having requested remand for a redemption hearing, IT IS ORDERED that the application for leave to appeal is DISMISSED without prejudice to its reinstatement upon the promptly filed motion of either party in the event the redemption proceedings fail to resolve the case.